Citation Nr: 1742522	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to March 1979.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen a claim for service connection for an acquired psychiatric disorder, as well as denying service connection for arthritis of the knee and leg.

In an October 2014 decision, the Board reopened the claim for service connection for an acquired psychiatric disorder and remanded the appeals for additional development.

In December 2010 the Veteran testified at a Decision Review officer hearing. 

In July 2016, the Board denied the Veteran's claims for entitlement to service connection for a leg and knee disability, and remanded the claim for entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder.

In July 2014 the Veteran also testified before the undersigned at central office hearing in Washington, D.C.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In June 2017, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The Veteran was informed that, if he did not reply within 30 days of the date of the letter, the Board will assume that you do not want another hearing and proceed accordingly.   The Veteran did not repond to this letter.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in July 2016 in order to return the claims file to the examiner who conducted the January 2015 VA examination, in order to obtain an addendum opinion as to whether it is at least as likely as not that the Veteran's psychiatric disability began in or was related to military service.  The Board specifically instructed the examiner to acknowledge the Veteran's complaints of insomnia on February 21, 1978 and the February 24, 1978 treatment note indicating the Veteran was seen for complaints of insomnia and irregular eating, and reflecting an assessment of mild depression.

The required opinion was provided in September 2016.  The examiner noted that the February 24, 1978 reflected that the Veteran was seen for the chief compliant of experiencing headaches and that the main observation was "mild depression."  However, the examiner incorrectly indicated that the doctor found normal eating, sleeping, and exercise.  In fact, the February 24, 1978 service treatment record shows that the Veteran did report insomnia and irregular eating, and that the "plan" was regular eating, sleeping, and exercise. 

As the examiner did not accurately address the evidence in the Veteran's service treatment records, the Board finds that an addendum opinion should be obtained in order to correctly address this medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2015 VA examination and provided the September 2016 addendum opinion, if available, to provide the required opinion addressing the evidence in the Veteran's service treatment records listed below.
Is it at least as likely as not (50 percent probability or greater) that such disability began in or is related to the Veteran's military service?

The examiner must acknowledge the Veteran's complaints of insomnia on February 21, 1978 and the
February 24, 1978 treatment note showing that the Veteran did report insomnia and irregular eating, and that the "plan" was regular eating, sleeping, and exercise.
A complete rationale for all opinions expressed should be provided. If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled. If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2. Thereafter, re-adjudicate the claim and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



